Title: [August 1773]
From: Adams, John
To: 



      August 23d. 1773. Monday.
      
      
       Went this Morning to Mr. Boylstones, to make a wedding Visit to Mr. Gill and his Lady. A very cordial, polite, and friendly Reception, I had. Mr. Gill shewed me Mr. Boylstones Garden, and a large, beautifull and agreable one it is—a great Variety of excellent fruit, Plumbs, Pears, Peaches, Grapes, Currants &c. &c.—a figg Tree, &c.
       Mr. and Mrs. Gill both gave me a very polite Invitation, to sup and spend the Evening there with Mr. Linch and his Lady, which I promised to do. At Noon, I met Mr. Boylstone upon Change, and he repeated the Invitation, in a very agreable Manner.
       In the Evening I waited on my Wife there and found Mr. Linch and his Lady and Daughter, Mr. Smith, his Lady and Daughter, and Miss Nabby Taylor—and a very agreable Evening we had. Mr. Linch is a solid, sensible, tho a plain Man—an hearty friend to America, and her righteous Cause. His Lady has the Behaviour and Appearance of a very worthy Woman, and the Daughter seems to be worthy of such Parents.
      
      
       
        
   
   Moses Gill (1734–1800), afterward lieutenant governor of Massachusetts, married as his 2d wife Rebecca, sister of Nicholas and Thomas Boylston, cousins of JA’s mother (Francis E. Blake, History of the Town of Princeton, Mass., Princeton, 1915, 1:270–277).


       
       
        
   
   Thomas Lynch Sr. (1727–1776), of South Carolina, a member of the first and second Continental Congresses; his wife was the former Hannah Motte (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.).


       
      
      

      Monday. Aug. 30 1773.
      
      
       Spent the Evening with my Wife at her Uncle Smiths, in Company with Mr. Lynch, his Lady and Daughter, Coll. Howorth, his Sister and Daughter, Mr. Ed. Green and his Wife, &c. The young Ladies Miss Smith and Miss Lynch entertained us upon the Spinnet &c.
       Mr. Lynch still maintains the Character. Coll. Howorth attracted no Attention, untill he discovered his Antipathy to a catt.
      
     